MICHAEL, Municipal Judge
FINDINGS OF FACT AND CONCLUSION OF LAW
The above entitled matter came on for the final of a series of hearings the 12th day of May, 1964. The plaintiff appeared in person and by his attorney, Croxton Williams, Esquire. The defendants appeared in person and by their attorney John W. Newman, Esquire. The Court completed the hearing of the sworn testimony of witnesses of both parties and, after listening to the arguments of counsel made the following findings of fact:
1. That the plaintiff has borrowed from the defendants $125 which has not yet been repaid.
2. That the claim of damages contained in the defendants’ counterclaim has not been proven by credible evidence.
3. That the defendants are indebted to the plaintiff in *4the amount of $200.00 representing plaintiff’s salary for two (2) weeks.
4. That the plaintiff’s claim for damages by reason of the defendants withholding his tools has not been established by credible testimony.
5. That the plaintiff has caused damage to the defendants’ sewing machine in the sum of $3.
CONCLUSION OF LAW
6. The Court therefore concludes as a matter of law that the defendants are entitled to recover under their counterclaim from the plaintiff the sum of $125 plus $3 cost of repairing sewing machine and that the plaintiff is entitled to recover from the defendants, under his complaint the sum of $200.
7. That each party pay his own court cost and attorney’s fees.